TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





ON REMAND





NO. 03-97-00380-CV


R. Stephen McNally, Appellant

v.


Joseph Guevara and Maria Trevino, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. 95-09666, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING





	After the supreme court remanded this case to this Court, appellant R. Stephen
McNally moved to dismiss his appeal.  We grant McNally's  motion and dismiss this appeal.  We
dismiss all other pending motions.



					___________________________________________
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Kidd and B. A. Smith
Dismissed on Appellant's Motion
Filed:   December 6, 2001
Do Not Publish